IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PROGRESSIVE LEADERSHIP                                   No. 85434
                 ALLIANCE OF NEVADA,
                 Appellant,
                 vs.
                 BARBARA K. CEGAVSKE, IN HER                              MEP
                 OFFICIAL CAPACITY AS NEVADA
                                                                          OCT 25 2022
                 SECRETARY OF STATE,
                 Respondent.                                                       JpktEMII. C.CJI.JR7


                                                                            DEPu




                                         ORDER OF AFFIRMANCE

                             This is an appeal from a district court order denying a motion
                for a preliminary injunction in a ballot matter. First Judicial District Court,
                Carson City; James E. Wilson, Judge.

                             Appellant Progressive Leadership Alliance of Nevada (PLAN)
                filed a complaint to block a temporary regulation promulgated by
                respondent the Secretary of State. The regulat.ion would allow counties, i.f
                they complied with certain requirements, to hand count votes as their

                primary vote count method in the November 2022 election. PLAN sought a
                preliminary injunction to prevent implementation of the regulation, which
                the district court denied. This appeal followed.'




                      1 We  ordered briefing on an expedited schedule as the parties asked
                for a decision by October 21, 2022.


SUPREME COURT
        OF
     NEVADA


10i 1947A
                                                                              Zz_
                                    "A party seeking a preliminary injunction must show a
                        likelihood of success on the merits of their case and that they will suffer
                        irreparable harm without preliminary relief." Shore.s u. Glob. Experience
                        Specialists, Inc., 134 Nev. 503, 505, 422 P.3d 1238, 1241 (2018). "[C]ourts
                        also weigh the potential hardships to the relative parties and others, and
                        the public interest." Univ. & Cmty. Coll. Sys. of Nev. v. Nevadans for Sound
                        Gov't, 120 Nev. 712, 721, 100 P.3d 179, 187 (2004). Reversal of a decision
                        granting or denying a preliminary injunction motion is only warranted
                        where the district court abuses its discretion or where it "based its decision
                        on an erroneous legal standard or on clearly erroneous findings of fact."
                        Shores, 134 Nev. at 505, 422 P.3d at 1241. (quoting Excellence Crnty. Mgmt.,
                        LLC u. Gilmore, 131 Nev. 347, 351, 351 P.3d 720, 722 (2015)) (further
                        internal quotation marks omitted).

                                    We perceive no abuse of discretion in the district court's finding
                        that PLAN failed to show irreparable harm would result in the absence of
                        an injunction. We therefore affirm. First, no purported harm will result
                        from the regulation itself because no county submitted the proposed plan
                        required by the regulation in order to use hand-counting as its primary vote
                        count method for the upcoming election and the deadline to do so has
                        passed.2 And unless a special election takes place, the regulation will expire
                        before the next scheduled election. See NRS 233B.063(3) (providing that
                        any temporary regulation an agency adopts "between August 1 of an even-
                        numbered year and July 1 of the succeeding odd-numbered year without


                              2The regulation required any county seeking to hand count ballots as
                        its primary vote count method to submit a plan by October 9, 2022.


SUPREME COURT
       OF
    NEVADA

                                                              2
/i 1)47A    , 45Tir.,
                following [certain] procedure[s] . . . expires by limitation on November 1 of
                the odd-numbered year"). Second, PLAN failed to show how hand counting
                ballots as a primary method of vote tabulation pursuant to the challenged
                regulation causes any harm.        Moreover, invalidating the regulation or
                enjoining the Secretary of State via a preliminary injunction would not
                prevent counties from conducting secondary hand counts of ballots if they
                chose to do so.3   In light of this conclusion, we need not address PLAN's
                remaining arguments regarding its likelihood of success on the merits or
                the balancing of hardships and the public interest. See Boulder Oaks Cmty.
                Ass'n v. B&J Andrews Enters., 125 Nev. 397, 403 n.6. 215 P.3d 27, 31 n.6
                (2009) (recognizing that the moving party's failure to satisfy its burden as
                to one element of a preliminary injunction is fatal to the motion); see also
                42 Am. Jur. 2d Injunctions § 35 (2022) (deeming irreparable harm as "the
                most important requirement for an injunction" and noting that "[e]ven a
                strong likelihood of prevailing on the merits cannot make up for a deficient
                showing of irreparable injury").




                      3PLAN's  argument that granting the injunction would not harm the
                Secretary of State or the public is irrelevant under the irreparable harm
                prong; as the moving party, PLAN must demonstrate irreparable harm. See
                Excellence Crnty. Mgrnt., 131 Nev. at 353, 351 P.3d at 723 (requiring the
                moving party to show "an injury for which compensatory damages is an
                inadequate remedy"); see also 42 Am. Jur. 2d Injunctions § 35 (stating that
                the moving party bears the burden of showing irreparable harm with no
                consideration for the lack of harm to the nonmoving party if the motion is
                granted).


SUPREME COURT
       OF
    NEVADA

                                                      3
(Of 1%7A
                           Based on the foregoing, we
                           ORDER the judgment of the district court AFFIRMED.4




                                       Parraguirre



                                                                                 , J.
                Hardesty                                 Stiglich



                                         ,   •
                Cadish                                   Pickering




                                      Herndon




                cc:   Hon. James E. Wilson, District Judge
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                      Elias Law Group LLP/Wash DC
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno
                      Attorney General/Las Vegas
                      Attorney General/Carson City
                      Carson City Clerk




                      'The Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.


SUPREME COURT
          OF
      NEVADA

                                                     4
0 ), 19-17A